Citation Nr: 1544760	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness and blurred vision, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1973.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In April 2009, the Veteran submitted a notice of disagreement (NOD).  In March 2010, the RO furnished the Veteran a statement of the case (SOC).  In April 2010, the Veteran filed his substantive appeal (VA Form 9, thereby perfecting his appeal.

The Veteran was afforded a hearing via live videoconference presided by the undersigned Veterans Law Judge on December 2012.  A copy of the transcript has been associated with the claims file.

This claim was previously before the Board in September 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The medical evidence of record does not reflect that the Veteran has a currently diagnosed disability manifested by dizziness and blurred vision.




CONCLUSION OF LAW

The criteria for service connection for a disability manifested by dizziness and blurred vision are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter dated in September 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a disability manifested by dizziness and blurred vision, as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained. 

VA also provided the Veteran with a VA examination in January 2009 and March 2015 for his disability manifested by dizziness and blurred vision. The Board concludes that most recent 2015 examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

The Board also finds that there has been substantial compliance with the mandates of the November 2013 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 


Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of nonservice-connected condition.  38 C.F.R. § 3.310(a)-(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he currently suffers from a disability manifested by dizziness and blurred vision.  In this regard, the Veteran has provided and testified at his 2012 Board hearing that he has experienced these manifestations since military service and believes that they may, in part, be due to acoustic trauma experienced in service and his service-connected bilateral hearing loss and tinnitus.

A review of the Veteran's service treatment records reveals no diagnoses of any conditions resulting in blurred vision or dizziness and there are no complaints of such.

A review of the Veteran's post-service outpatient treatment records revealed that the Veteran has been variously seen by medical providers for complaints of dizziness and blurred vision.  However, these symptoms have never been related to a specific diagnosed condition.

The Veteran was provided with a VA examination in January 2009.  The Veteran complained of blurred vision accompanied by dizziness beginning in the military in conjunction with his bilateral hearing loss and tinnitus.  No diagnosis was provided and there was no opinion regarding etiological relationship.

The Veteran was provided with an additional VA examination in March 2015.  The Veteran was diagnosed with a history of complaints of blurred vision, diplopia which resolved, and cataracts.  There was no formal diagnosis provided for the complaints of blurred vision other than noting the history of such complaints by the Veteran.  The Veteran's complaints of blurred vision could not be attributed to his diplopia or cataracts.  There were also no signs of any neurological pathology.  No
signs of ptosis, extraocular motility restriction, abnormal pupillary
reaction, strabismus/tropia, or optic nerves pathology were noted.  The Veteran has mild age related cataracts which decreases his best corrected visual acuity very mildly.  His report of longstanding dizziness and blurred vision since 1970s are likely related and have the same etiology.  Based on the examination, it is unlikely that the origin of the etiology is ocular.  Based on the current examination, the Veteran has very good best corrected vision.  He has no current disability manifested by his vision.  No service treatment records were found to support the blurred vision or any previous disability caused by blurry vision.

The Veteran was provided with an addendum opinion to the March 2015 examination in June 2015.   The examiner provided that a review of Veteran's health records showed mid-ear pathology for hearing loss and tinnitus, but no other audiological conditions.  No records of ocular pathology, diagnosis or treatment of intermittent blurry vision or diplopia noted in the service treatment records and other health records.  Based on review of records, the Veteran's longstanding intermittent blurry vision did not have its onset in service and is otherwise not related to service and it is less likely as not (less than 50 percent) that  the longstanding intermittent blurry vision results from either the Veteran's service-  connected bilateral hearing loss or tinnitus, and it is less likely as not (less than 50 percent probability) that any currently diagnosed longstanding intermittent blurry vision was aggravated (permanently worsened beyond its natural progress) by either
the Veteran's service connected bilateral hearing loss or tinnitus.  The VA examination showed the Veteran has very good best corrected vision.  He denied any current concerns about his vision or eyes during exam.  Based on the examination findings, there were no noted current disabilities manifested or diagnosed by blurry vision or dizziness.




Analysis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a disability manifested by dizziness and blurred vision.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed condition manifested by dizziness and blurred vision.  Rather, the Veteran's post-service treatment records merely show that he complained of he has complained of these symptoms in relation to his service-connected bilateral hearing loss and tinnitus as well as his non service-connected cataracts and myopia, with no indication of an etiological relationship.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition do not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Additionally, the 2015 VA examiner found that the Veteran's symptoms were not attributable to his service-connected bilateral hearing loss or tinnitus or any eye pathology, but rather stand-alone symptoms without any current diagnosis or pathology.  As such, the Veteran's complaints of dizziness and blurred vision are merely symptoms without any underlying diagnosed disability.

The only other evidence in the claims file supporting the existence of a disability manifested by dizziness and blurred vision is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or ophthalmology or audiology more particularly, and that he is merely speculating as to whether he has current disability manifested by dizziness and blurred vision.  In this regard, he is not competent to diagnose a disability manifested by dizziness and blurred vision, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability manifested by dizziness and blurred vision are lacking in probative value. 

In short, in the absence of medical evidence demonstrating current disability manifested by dizziness and blurred vision, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a disability manifested by blurred vision and dizziness must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a disability manifested by dizziness and blurred vision, to include as secondary to service-connected bilateral hearing loss and tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


